In an action to recover damages for personal injuries sustained by plaintiff’s testatrix while *633she was a passenger on a bus owned by defendant, defendant appeals from a judgment of the Supreme Court, Kings County, entered May 10, 1962, in plaintiff’s favor upon a jury verdict. Judgment reversed on the facts, and a new trial granted, with costs to abide the event. Upon the entire record before us, we find the judgment to be contrary to the weight of the credible evidence. (Por prior appeal, see 24 A D 2d 507.) Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.